SIMS, Judge.
On July 6, 1953, appellant, Mann Chemical Corporation, filed suit against the Louisville Water Company for $1,605 for damages done their goods, merchandise and equipment by water leaking into their basement, which leak was alleged to have been caused by the negligence of the Water Company. At the conclusion of'appellant’s evidence the trial judge directed a verdict for the Water Company on the ground that áppellant failed to make out its case and whether or not the Water Company was negligent was a matter of guess and surmise. This appeal followed.
Notice of appeal wás filed by appellant in the circuit court'and it filed the record in the office of the clerk of this court, but did not file a motion for an appeal as required by KRS 21.080. .This case is on all fours with Davis v. Underwood, Ky., 283 S.W.2d 851 and Johnson v. McCoy’s Adm’r., Ky., 284 S.W.2d 676, wherein we held mandatory the provisions of KRS 21.080 requiring a motion to be filed - in this court.for an appeal from a judgment where the amount in controversy was more than $200 and under $2,500. Those cases hold that in such'instances where appellant fails to file motion for an appeal, this court does not obtain jurisdiction of the subject matter.
Had this appeal not been dismissed for the reason just stated, we would have been compelled to have affirmed the judgment on merits since an examination of the record convinces us the trial judge correctly directed a verdict for appellee.
Appeal dismissed for want of jurisdiction.